Citation Nr: 1302553	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  05-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 2006, for the grant of a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus. 

3.  Entitlement to an initial rating higher than 10 percent for associated diabetic peripheral neuropathy of the right lower extremity. 

4.  Entitlement to an initial rating higher than 10 percent for associated diabetic peripheral neuropathy of the left lower extremity. 

5.  Entitlement to service connection for a low back disorder, including as secondary to the service-connected Type II Diabetes Mellitus. 

6.  Entitlement to service connection for bilateral cataracts, also including as secondary to the service-connected Type II Diabetes Mellitus. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Board remanded the claims to provide the Veteran an opportunity to testify at a videoconference hearing before a Veterans Law Judge.  The Veteran had this hearing in February 2011.  The undersigned Veterans Law Judge presided and held the record open for 30 additional days following the hearing to allow the Veteran time to obtain and submit additional supporting evidence.  Later that month, the Veteran submitted additional VA outpatient treatment records and waived his right to have the RO initially consider the records in this batch of evidence that were not already on file and previously considered.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

Also in February 2011, through his accredited representative, the Veteran submitted a written request withdrawing his petition to reopen a previously denied claim of entitlement to service connection for a skin disorder, including as secondary to herbicide exposure.  See his representative's statement dated February 18, 2011.  So this claim is no longer at issue.  38 C.F.R. § 20.204 (2012).

In September 2011, the Board again remanded the claims to obtain still additional records and medical information.  Also, received at the Board in October 2012 were statements from the Veteran that were construed as additional contentions in support of his claims.  He contemporaneously waived his right to have the RO or Appeals Management Center (AMC), as the Agency of Original Jurisdiction (AOJ), initially consider these additional statements. 38 C.F.R. §§ 20.800, 20.1304 (2012).

Regrettably, the claims of entitlement to higher ratings for the Type II Diabetes Mellitus and associated peripheral neuropathy of the lower extremities require still further development before being decided.  So the Board is again remanding these claims to the RO via the AMC.  However, the Board is going ahead and deciding the claims for an earlier effective date for the TDIU and for service connection for the low back disorder and cataracts.


FINDINGS OF FACT

1.  An informal claim for a TDIU was received at the RO on April 16, 2003; but while the Veteran left employment shortly thereafter due to physical disablement, his unemployability at that time was not solely due to service-connected disabilities; instead, his unemployability due to service-connected disabilities occurred no earlier than July 28, 2006, when he was treated for disablement due to his additional mental impairment, namely, posttraumatic stress disorder (PTSD). 

2.  There is no competent and credible evidence his low back disorder is related or attributable to his military service, including by way of his service-connected Type II Diabetes Mellitus; it also is not shown he had this low back disorder within one year of his separation from service.

3.  He had cataracts surgically removed in 2005 and March 2007, before filing his claim for this disability in August 2007, and there is no competent and credible indication he has had any recurrence of cataracts since the filing of this claim, so he has not established he has current disability on account of this claimed condition.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than July 28, 2006, for the grant of the TDIU.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400, 4.16, 4.41 (2012).

2.  His low back disorder was not incurred in or aggravated by his active military service, may not be presumed to have been, and is not proximately due to, the result of, or aggravated by a service-connected disability - in particular, his Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 

3.  It also is not shown he presently has cataracts due to disease or injury incurred in or aggravated by his active military service or that are proximately due to, the result of, or aggravated by a service-connected disability - in particular, his Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran has received this required notice.  In letters dated in September 2003, and June and August 2008, the RO notified him of the information and evidence needed to substantiate his claims and apprised him of whose specific responsibility, his versus VA's, it was for obtaining this supporting evidence.  The AMC also since has readjudicated the claims in the September 2012 supplemental statement of the case (SSOC) - including considering any additional evidence that had been submitted or otherwise obtained since the provision of the additional notice in 2008.  So his claims have been reconsidered since providing all required VCAA notice.  

This is important to point out because the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that an SSOC can constitute a "readjudication decision" complying with all applicable procedural due process and notification requirements if adequate VCAA notice is provided prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication rectifies ("cures") any timing defect resulting from inadequate or incomplete notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, the duty to notify has been satisfied, and the Veteran and his accredited representative have not made any pleading or allegation regarding inadequate VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (indicating that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this evidentiary burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim).

Also, in August 2005, the Veteran was provided a hearing at the RO before a local decision review officer (DRO).  And more recently, in February 2011, the Veteran was provided an additional hearing before the undersigned Veterans Law Judge of the Board, during which the Veteran presented additional evidence and argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer fulfill two duties to comply with this regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearings, the presiding DRO and VLJ specified the issues on appeal and discussed the underlying bases of the prior determinations denying the requested benefits.  The Veteran also, as mentioned, submitted additional evidence and argument during his hearings to try and address these prior shortcomings in his claims.  The transcripts of these hearings also confirm the presiding DRO and VLJ also sought to identify all other pertinent evidence not then of record that might have been overlooked or that might tend to substantiate the claims.

The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conducting of his hearings.  By contrast, the hearings focused on the elements necessary to substantiate his claims and, through his testimony, he and his accredited representative demonstrated they had actual knowledge of the elements necessary to substantiate these claims for benefits as they fully explained the relevant contentions and medical history of these claimed disabilities.  The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that even prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless). 

As such, the Board finds that, consistent with Bryant, the presiding DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board, resultantly, may proceed to adjudicate these claims based on the current record.

Regarding the additional obligation or duty to assist the Veteran with his claims, the Board sees that all relevant evidence in support of his claims was obtained to the extent obtainable, including his service treatment records (STRs), private records, and those records from facilities in VA's Southeast Louisiana Healthcare system.  The request for those VA medical records was one of the reasons for the Board's September 2011 remand, as was getting Social Security Administration (SSA) records that also since have been obtained.  38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Golz clarified however that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and that have a reasonable possibility of helping to substantiate the claim).  Efforts to obtain SSA records or other records in the custody of a Federal department or agency, including VA, must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

As well, in response to the Board's September 2011 remand, there was a VA compensation examination in November 2011 concerning the claim for cataracts and an examination and medical nexus opinion regarding the etiology and alleged causal relationship between the Veteran's low back disorder and his already service-connected Type II Diabetes Mellitus.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Those medical evaluations and the opinions that resultantly were provided by the examiners are responsive to the questions posed in the Board's remand, including especially in terms of the alleged relationship or cause-and-effect correlation between these conditions and the Veteran's military service.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating the Veteran is entitled to compliance with a remand directive as a matter of law, and that the Board itself commits error in failing to ensure this compliance).

There is no indication that any other evidence needs to be obtained that is potentially relevant to these claims being decided in this decision.  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

It is difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate his claims.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not result in any significant benefit to the Veteran and only, instead, put even further strain on VA's already limited resources).

In deciding these claims, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection for a Low Back Disorder, including as Secondary to the Service-Connected Type II Diabetes Mellitus

The primary basis of this claim is that the low back disorder is secondary to an already service-connected disability, namely, the Type II Diabetes Mellitus.  But in deciding this claim, the Board must consider all potential bases of entitlement - direct, presumptive, and secondary.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).


Service connection is granted on a direct basis if it is shown the Veteran suffers from disability directly resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming he has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative joint disease (i.e., arthritis) is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and in turn link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Id.

Service connection also may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a 
service-connected condition has chronically, meaning permanently, aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A layperson is generally incapable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"" such as actual treatment records).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service (or where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, however, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). 

The Veteran is competent to report on things he can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The most fundamental, threshold, requirement for showing entitlement to service connection, regardless of the specific basis alleged (direct, presumptive or secondary), is that the Veteran first establish he has the claimed disability or show that he at least has since the filing of his claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof, there can be no valid claim because there is no disability to attribute to his military service).

VA medical records from early April 2003 show the Veteran received treatment for a three-week history of low back pain with findings consistent with radiculopathy of the left leg.  An X-ray of his lumbar spine showed narrowing of the disc space at L5-S1 with spondylosis.  A more recent April 2008 MRI reaffirms the disc space 

narrowing with a broad disc bulge, left-sided facet arthropathy, L5-S1 foraminal stenosis, left-sided nerve root encroachment, and a degenerative disc bulge with 
L3-4 and L4-5 facet arthropathy.

Therefore, there is no disputing the Veteran has a low back disorder.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So resolution of this claim ultimately turns, instead, on whether this low back disorder is related or attributable to his military service - either, as mentioned, directly, presumptively, or, as is being specifically alleged, secondarily by way of an already service-connected disability (his Type II Diabetes Mellitus).  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Veteran's STRs are entirely unremarkable for any complaints, findings, or diagnoses referable to a low back disorder, including degenerative disc or joint disease of his lumbar spine.  There equally is no suggestion of degenerative joint disease within the one-year presumptive period following the conclusion of his service in August 1970, so meaning by August 1971, certainly not to the required minimum compensable degree of at least 10-percent disabling.  Instead, the first post-service evidence of any kind regarding his low back was not until April 2003, 

so not until nearly 33 years after his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

There also is no competent and credible evidence causally relating the Veteran's low back disorder, even since diagnosed, back to any injury, event or disease during his military service.

As for his claim of entitlement to secondary service connection for this disorder, there equally is no competent and credible evidence supporting his assertion that his low back disorder is related to (caused or aggravated by) his service-connected Type II Diabetes Mellitus.  Medical evidence is generally, though, as mentioned, not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In compliance with VA's duty to assist him with this claim, in the September 2011 remand the Board requested a medical nexus opinion regarding this alleged entitlement to secondary service connection.  Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?


Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

The Board therefore remanded the claim for this necessary additional medical comment.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)); and Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (wherein the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two").

In the report of the November 2011 VA medical examination of the Veteran's low back (thoracolumbar spine), it was indicated his low back pain had started in 2002, and that it had worsened requiring surgery in 2008.  It was also indicated that imaging studies had revealed arthritis.  The examiner explained that the Veteran had lumbar radiculopathy, status post microdiscectomy and foraminotomy on left L5-S1 2008, and left foot drop.  He ultimately determined, however, that the Veteran's degenerative joint disease was not made worse by his diabetes, and that there was no correlation between degenerative joint disease, which likely caused his lumbar radiculopathy, and his diabetes (mellitus).  This examiner therefore completely disassociated the low back disorder from the service-connected disability, both in terms of causation and aggravation.

There also is no other competent and credible medical evidence in the file indicating his low back disorder was caused or aggravated by his service-connected Type II Diabetes Mellitus.  Rather, there is only this competent and credible medical evidence specifically refuting this notion.

This is not a situation where the Veteran's mere lay testimony can establish this necessary etiological linkage between his low back disorder and service-connected Type II Diabetes Mellitus.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to obtain a medical opinion on the issue).  Here, the Board did in fact obtain a medical nexus opinion on remand on these determinative issues of causation and aggravation, and the opinion was clearly unfavorable to the claim.  Thus, the preponderance of the evidence is against the claim, so there is no reasonable doubt to resolve in the Veteran's favor, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Service Connection for Bilateral (Left and Right Eye) Cataracts

There also is no basis to grant this claim.

Just as in the case of his low back disorder, the Veteran is not alleging his cataracts are directly related to his military service.  However, the Board nevertheless sees that his STRs are entirely unremarkable for suggestion of cataracts.  A January 2005 VA surgical examination report shows he had left eye cataract extraction.  A private medical record dated in March 2007 shows he also had right eye cataract extraction.


There is not also, however, indication of any recurrence of cataracts since the filing of this claim, so not the required proof of present disability on account of this condition, irrespective of any potential relationship between his cataracts (that is, when he had them) and his service-connected Type II Diabetes Mellitus.  Thus, this claim for service connection for bilateral cataracts fails because there is no medical evidence he currently has cataracts.  In other words, he has not proven the most essential element of this claim, that is, establish he has current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such incidents have resulted in actual disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability means a disability shown by competent evidence to exist).  In the already alluded to precedent decision of McCain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability is satisfied when he has the disability at the time the VA claim is filed or during the pendency of the claim, even if the disability later resolves prior to VA's adjudication of the claim.

Here, though, there is no indication of cataracts since even the filing of this claim, much less currently.  The Veteran filed this claim of entitlement to service connection for cataracts in August 2007.  He already, however, had had his cataracts surgically removed in 2005 and March 2007, so prior to filing this claim.  He therefore needs to show a recurrence of cataracts during the several years since the filing of this claim in August 2007, and there is no such indication.

In response to the Board's September 2011 remand, he had a VA compensation examination in November 2011 regarding this claimed bilateral eye disability, and the evaluating VA physician acknowledged the Veteran had had cataract removal from both eyes with replacement of ocular lenses without decrease in his visual acuity.  This VA examiner indicated the Veteran had excellent vision, despite his prior cataract surgery on both eyes.  There was no suggestion of any present-day cataracts or, again, at any time since the filing of this claim.

The Board therefore has no choice but to deny this claim inasmuch as the Veteran has failed to establish he has this alleged disability, either presently or at any time since the filing of this claim.  See again Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).

The Board therefore need not decide whether his cataracts (when he had them) bore any relationship to his service-connected Type II Diabetes Mellitus since this is now a non-issue because, for all intents and purposes, he no longer has cataracts.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement service connection for bilateral cataracts.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.  Accordingly, the appeal of this claim is denied. 

IV.  Entitlement to an Effective Date Earlier than July 28, 2006, for the Grant of the TDIU

A TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by disabilities that are not service connected.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

So, in making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).


A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In determining whether a Veteran satisfies these threshold minimum rating requirements of this VA regulation for consideration of a TDIU, VA may consider disabilities resulting from single accident or common etiology or affecting both upper or lower extremities, etc., as one collective disability rather than as several individual disabilities.  Id.  Also, even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), he could still establish his entitlement to a TDIU on an extra-schedular basis under the alternative privisions of § 4.16(b), if indeed unemployable on account of service-connected disability or disabilities.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  

The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) the receipt of an application or claim within one year after that increase in disability.  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Turning now to the facts and contentions of this specific case, the Veteran argues the effective date for his TDIU should go back to April 2003 since that was when he filed his claim and became unemployable due to service-connected disabilities.

VA treatment records in late March 2003 show he was seen for acute back and left leg pain consistent with radiculopathy.  It was reported that an X-ray of his low back had shown narrowing of the disc space at L5-S1 with spondylosis.  It was also reported that his diabetes was in fair control.

A Statement in Support of Claim, VA Form 21-4138, was received at the RO on April 16, 2003.  The Veteran indicated on the form that he was no longer able to work, and that he was unemployable due to his diabetes and secondary conditions.

In April 2003, he was in receipt of service connection for PTSD evaluated as 
30-percent disabling and Type II Diabetes Mellitus evaluated as 20-percent disabling.  His combined rating was 40 percent, in effect since September 25, 2000.

On a VA Form 21-527, Income-Net Worth and Employment Statement, received in May 2003, it was reported that he had a 4-year high school education, and that he had work experience as a correctional officer.  He had worked for the last 141/2 years as a correctional officer.  He indicated he became totally disabled on March 18, 2003, and that he had to quit his last employment due to his physical condition.  He reported treatment for diabetes.

A June 2003 VA MRI of his lumbar spine showed disc herniation at L4-5 with compression of the spinal canal and degenerative changes of the disc at L4-L5 and L5-S1.  An EMG in May 2003 was abnormal, suggestive of left L5 radiculopathy. 

On his August 2003 TDIU application (on VA-Form 21-8940), he reported that he had peripheral neuropathy secondary to service-connected Type II diabetes mellitus that prevented him from a substantially gainful occupation.  He reported work experience for the previous 141/2 years as a corrections officer, and that he had become too disabled to work on March 13, 2003.  He indicated that he had obtained a graduate equivalency diploma (GED).

In the report of a September 2003 VA medical examination for his diabetes, it was indicated he was on a restricted diet and that he had had a recent hypoglycemic reaction.  His medications included insulin, and he complained of numbness and pain in his feet, mostly at night.  The examiner reported there was evidence of diabetic neuropathy (lower extremities).

In an October 2003 VA PTSD examination report, it was indicated the Veteran had worked regularly for 14 years, and that in March (2003) he had stopped working when he awoke with foot drop following several hours of leg pain.  It was stated that that his diabetes was not related to his inability to work, and that his inability to work was due to lumbar degenerative problems.  He was depressed because he had been fired in May when he did not report to work.  The examiner explained that the Veteran's PTSD had improved slightly since 2001 with treatment.  The examiner also confirmed the Veteran's diabetes did not cause him any inability to work, that his PTSD was very mild, and that it did not interfere with his work.  The diagnoses were PTSD, mild, depression, mild, and alcohol abuse, mild.

In March 2004 the RO granted the Veteran's claim for service connection for peripheral neuropathy of his left and right lower extremities, each separately evaluated as 10-percent disabling effective April 16, 2003.  Service connection was also granted for erectile dysfunction evaluated as 0-percent from August 27, 2003, and mild apical ischemia evaluated as 0-percent disabling from September 6, 2003.  The Veteran's combined rating thus increased to 60 percent.

VA clinical records through January 2005 show he received medical treatment for elevated glucose levels related to his Type II Diabetes Mellitus.  By July 2005 VA medical records reported that his diabetes was not well controlled.

In a July 2005 medical examination for SSA benefits, it was mentioned that he had last worked full time in March (2003).  At that time his left leg and ankle "went out", resulting in weakness and a foot drop.  It was stated that the cause of the foot drop was not known but thought to have been related to his diabetes or to lumbar disease.  The examiner commented that the Veteran had a history of severe insulin dependent diabetes mellitus and severe weakness in the left lower extremity and foot drop, and a history of lumbar disc disease, and that the exact etiology of the foot drop and weakness was not known for certain.  It was also affirmed that his principal limitation appeared to be his left lower extremity weakness and foot drop.

In October 2005, he was awarded SSA benefits dating back to May 2003 when he had last worked.  The primary diagnosis was diabetes mellitus and the secondary diagnosis was lumbar disc disease.  An accompanying SSA document mentioned that he was suffering from peripheral neuropathy caused by uncontrolled diabetes and lumbar disc disease.  It was also mentioned that he had received all of his treatment at the VA Medical Center (VAMC) in New Orleans and that (records') source was not operational due to (Hurricane) Katrina.

VA social work records in February 2006 show he was referred there so he could be reconnected with a PTSD (therapy) group.  He had last attended the group in 2003.  When questioned concerning whether he had had any problems related to his PTSD he responded that he had been doing very well since he had discontinued with the (PTSD) group.  He reported some stress due to familial living arrangements. 


On July 28, 2006, a VA compensation psychological examination was performed.  The Veteran complained of being depressed.  Regarding his employment status, he indicated that he was let go from his last job because of his leg in 2003.  It was reported that he was experiencing several PTSD-related symptoms, including re-experiencing intrusive thoughts, avoidance, and hyperarousal.  The diagnoses were PTSD, major depressive disorder, and alcohol abuse.  The Global Assessment of Functioning (GAF) score was 38.

As described in the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STASTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV), GAF scores range from 1 to 100, depending on the level of a person's occupational and social functioning.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech that is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).

A subsequent rating decision in May 2009 resultantly increased the rating for the Veteran's PTSD from 30 to 70 percent retroactively effective from July 28, 2006, the date of that VA compensation examination.  The RO also granted him a TDIU as of that same date.

After a November 2011 VA medical examination of the thoracolumbar spine, the diagnoses included lumbar radiculopathy, and it was later confirmed that the Veteran's left foot drop seemed to be secondary to a longstanding Left L5 radiculopathy with onset in March 2003 (so not, instead, the result of his diabetes).


Analysis

The Veteran first filed an informal claim for a TDIU in April 2003; there is no evidence of an earlier TDIU claim, informal or otherwise.  At that time he was in receipt of service connection for PTSD, evaluated as 30-percent disabling, and for Type II Diabetes Mellitus evaluated as 20-percent disabling for a combined rating of 40 percent effectively since September 2000.

His primary physical disablement at the time he stopped working in March 2003 was due to lumbar spine disability, identified as disc herniation at L4-5 with compression of the spinal canal, and degenerative changes of the disc at L4-L5 and L5-S1, with associated left lower extremity radiculopathy and left foot drop.  Although, initially, it was unclear whether his left foot drop was the result of his low back disability or diabetes, or even a combination of the two, it since has been associated entirely with his low back disability.  His low back disability and this associated lower extremity radiculopathy and left foot drop is not a 
service-connected disability.  From the past and presently, VA records have consistently confirmed that his left foot drop is associated with his chronic low back (lumbar spine) disorder and consequent radiculopathy, rather than to his 
service-connected polyneuropathy on account of his diabetes.

In October 2005 the Veteran was awarded SSA benefits based on diabetes mellitus and his lumbar spine disorder, with associated left lower extremity radiculopathy and left foot drop.  Accompanying SSA records confirm as much.  These SSA records awarding benefits mentioned polyneuropathy related to the Veteran's lumbar spine disorder, rather than radiculopathy, but this is clearly a misnomer.  Again, his lumbar spine disorder is not a service-connected disability.  That SSA finding indicating his unemployability, in part, was due to the non-service connected lumbar spine disorder is relevant and probative evidence to be considered, but not in and of itself or altogether dispositive of his claim for a TDIU with VA, including now as concerning the appropriate effective date for this eventual award.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements). 

At the time of the TDIU claim, the Veteran also had claimed entitlement to higher ratings for his Type II Diabetes Mellitus and PTSD.  The then 30 percent rating for his PTSD and 20 percent rating for his Type II Diabetes Mellitus dated back to September 2000.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) in a similar circumstance when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD, the disability that had formed the basis of his TDIU claim.  Citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court reasoned that a request for a TDIU is not a separate claim for benefits, rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

Back in March 2003, when the Veteran became too disabled to work, 
his service-connected diabetes mellitus was clinically reported in fair control.  Also several months later, in October 2003, a VA clinician indicated the Veteran's PTSD had improved and that it did not interfere with his work, that his diabetes also was not related to his inability to work, but that his inability to work instead was due to his lumbar degenerative problems (so referring to his low back condition that is not a service-connected disability).  Nor is the associated lower extremity radiculopathy and left foot drop a service-connected disability, since a complication of the low back disability rather than the diabetes.  Moreover, since there is competent and credible medical evidence in the file disassociating this lower extremity impairment, including especially the left foot drop the Veteran himself has at times cited as reason he could no longer work after March 2003, from the service-connected diabetes, it is permissible for the Board to make this critical distinction in concluding he initially was unemployable on account of disability both related and unrelated to his military service, whereas it was not until later shown that he is unemployable if only considering his service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

His diabetes mellitus became problematic and uncontrolled later, but it is not shown to have precluded employment on its own when earlier filing his TDIU claim.  And the resultant exacerbation of his PTSD is not shown until the medical examination and evaluation on July 28, 2006, and that is when he became unemployable due entirely to his service-connected disabilities.

It therefore is not shown that he was unable to obtain or maintain substantially gainful employment on account of his service-connected disabilities (and only these disabilities) until July 28, 2006, at the earliest.  So this marks the correct effective date for his TDIU entitlement.  38 C.F.R. § 3.400(o)(1).

For these reasons and bases, the preponderance of the evidence is against this claim for an earlier effective date for the TDIU.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to service connection for a low back disorder, including as secondary to the service-connected Type II Diabetes Mellitus, is denied. 

The claim of entitlement to service connection for bilateral cataracts, also including as secondary to the service-connected Type II Diabetes Mellitus, is also denied.

As well, the claim for an effective date earlier than July 28, 2006, for the grant of the TDIU is denied. 



REMAND

In September 2011, the Board remanded the claims for higher ratings for the Type II Diabetes Mellitus and associated diabetic peripheral neuropathy of the right and left lower extremities for further development and consideration.  Among the Board's remand instructions was for VA to provide the Veteran a compensation examination reassessing the severity of these disabilities, including based on the results of any needed diagnostic testing.

An Increase in the Rating for the Type II Diabetes Mellitus

The Veteran presently has as 20 percent rating for this disability under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, a 20 percent disability rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A higher 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  An even higher 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities." Id., at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100-percent rating)). 


Following and as a result of the Board's September 2011 remand, in November 2011 a VA medical examination for diabetes mellitus was performed.  In the examination report, the examiner specified that the Veteran was managed by a restricted diet, on an oral hypoglycemic agent, and that he was prescribed insulin more than one injection per day.  The examiner also specified that the Veteran required regulation of activities as part of his medical management of his diabetes.  However, when requested to provide examples of the regulated activities, the examiner merely noted the Veteran's poor control of diabetes mellitus subject to episodes of hypoglycemia.  Hence, the examiner did not provide the extent of information needed insofar as addressing the required examples of restricted activities due to the diabetes mellitus.  Examples were not given in compliance with Diagnostic Code 7913.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

So, at the very least, the examiner needs to provide supplemental comment.

An Increase in the Initial Ratings for the Diabetic Peripheral Neuropathy of the Lower Extremities

This associated disability, which is a complication of the diabetes, is separately rated as 10-percent disabling (for each lower extremity) under 38 C.F.R. § 4.124a, Diagnostic Code 8520, analogous to paralysis of the sciatic nerve.  When an unlisted condition is encountered, it will be permissible to rate it under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.


Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The Board has preliminarily reviewed the report of the November 2011 VA medical examination for peripheral neuropathy the Veteran previously had on remand.  The examination report shows that the examiner initially indicated the Veteran did not have nor had been diagnosed with diabetic peripheral neuropathy.  It was also stated that he did not have symptoms attributable to diabetic neuropathy.  However, the examiner also indicates the Veteran has muscle atrophy of a calf, and that he has incomplete paralysis of the sciatic nerve on the left, but offers no indication of whether the paralysis is mild, moderately severe, or severe with marked muscular atrophy as required under Diagnostic Code 8520.  The right leg is reported to have normal findings in terms of any sciatic nerve involvement.

This identification of the levels of severity of sciatic nerve involvement is necessary for a complete evaluation of the Veteran's peripheral neuropathy disability for rating purposes.  Also, later on in the VA examination report, the examiner suggests the Veteran's lower extremity neurological problems instead are the result of radiculopathy due to his low back disability, as opposed to diabetic neuropathy.  The examiner indicated that electromyography (EMG) studies would more clearly identify the problem, but they apparently were not performed.

It must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When this is in doubt, it is incumbent on the Board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.  As a result, further clarification of the medical examination findings is needed.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's Type II Diabetes Mellitus and associated peripheral neuropathy of the lower extremities.  Regarding evaluation of the Veteran's Type II Diabetes Mellitus, it should be in accordance with the rating criteria specified at 38 C.F.R. § 4.119, Diagnostic Code 7913, including clarification of whether regulation of activities is required and, as importantly, provision of some example of this regulated activity.

Concerning the associated peripheral neuropathy of the lower extremities, it is requested that EMG studies of the Veteran's lower extremities be performed in conjunction with the evaluation (as was recommended when he was previously examined in November 2011), and that any assessment of incomplete paralysis of the sciatic nerve, under Diagnostic Code 8520, include discussion of whether the incomplete paralysis is mild, moderate, moderately severe, or severe with marked muscular atrophy.  Similarly, if there is what amounts to complete paralysis, this, too, should be indicated and explained.  This new examiner should be made aware that during the prior November 2011 VA compensation examination, the examiner indicated that potentially the Veteran's neurological problems are related to radiculopathy (i.e., his non-service-connected low back disability), as opposed to diabetic neuropathy (service connected), and that EMG studies would more clearly identify the problem.  They apparently were not performed, however, hence, the reason the Board is asking for this additional clinical evaluation and work up.

The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims. 38 C.F.R. § 3.655.

In addition to the above, the examination should include any other necessary diagnostic testing or evaluation as needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.

2.  Then readjudicate these remaining claims on appeal, based on consideration of this and all other additional evidence.  If these remaining claims continue to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of all remaining claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


